



Exhibit 10.4
TERM LOAN NOTE
$17,215,000.00
September 30, 2016

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Second Amended and Restated Credit Agreement, dated as of December 22,
2015, as from time to time in effect, by and among Maker, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Term Loan Maturity Date, the principal sum of SEVENTEEN MILLION
TWO HUNDRED FIFTEEN THOUSAND AND NO/100 Dollars ($17,215,000.00), or such amount
as may be advanced by the Payee under the Credit Agreement as a Term Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.
Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.
This Term Loan Note (this “Note”) is one of one or more Term Loan Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Credit Agreement. The principal of this Note may be due and
payable in whole or in part prior to the Term Loan Date and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.
Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such





--------------------------------------------------------------------------------





excessive interest exceeds the unpaid balance of principal of the Obligations of
the undersigned Maker, such excess shall be refunded to the undersigned Maker.
All interest paid or agreed to be paid to the Lenders shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.
In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.
This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.
The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.
This Note is delivered pursuant to §2.11 of the Credit Agreement in replacement
of that certain Term Loan Note dated December 22, 2015, in the principal face
amount of $4,715,000.00 made by Maker to the order of Payee (the "Existing Term
Loan Note") and shall supersede and replace the Existing Term Loan Note in all
respects. This Note is not intended to, nor shall it be construed to, constitute
a novation of the indebtedness due under the Credit Agreement or the obligations
evidenced thereby.
IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.
CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership
By:
Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner

By:     /s/ Todd Sakow
Name: Todd Sakow
Title: Chief Financial Officer
(SEAL)







